UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 or []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number33-20111 Eat at Joe's Ltd. (Exact name of registrant as specified in its charter) Delaware 75-2636283 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 670 White Plains Road, Suite 120, Scarsdale, New York, 10583 (Address of principal executive offices) (914) 725-2700 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. 9 Yes 9 No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer 9 Accelerated filer 9 Non-accelerated filer 9(Do not check if a smaller reporting company) Smaller reporting company / Indicate by check mark whether theregistrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [] No [ X ] APPLICABLE ONLY TO CORPORATE ISSUERS As of September 30, 2010, there were 106,577,710 shares of the Registrant's common stock, par value $0.0001, issued, and 20,000 shares of Series E Convertible preferred stock (convertible to 9,803,922 common shares), par value $0.0001. 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements EAT AT JOE’S LTD., AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Receivables Inventory Prepaid expense Loan Receivable Trading securities Available-for-sale securities Total Current Assets Property and equipment: Equipment Furniture & fixtures Leasehold improvements Less accumulated depreciation ) ) Total Property & Equipment Other Assets: Intangible and other assets net of amortization of $154,837 and $154,837 for 2010 and 2009, respectively - - Total Other Assets - - TOTAL ASSETS $ $ 2 EAT AT JOE’S LTD., AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Continued) (Unaudited) September 30, December 31, LIABILITIES Current Liabilities: Accounts payable and accrued liabilities $ $ Related party accounts payable Short-term notes payable Related party notes payable Convertible debentures Total Current Liabilities Non-Current Liabilities: Related party notes payable Total Liabilities STOCKHOLDERS’ EQUITY Preferred stock - $0.0001 par value. 10,000,000 shares authorized; 20,000 Series E shares issued and outstanding 2 2 Common Stock - $0.0001 par value. 250,000,000 shares authorized; 106,577,710 issued and outstanding September 30, 2010 and December 31, 2009. Additional paid-in capital Unrealized gain/loss on available-for-sale securities ) Retained deficit ) ) Total Stockholders’ Equity ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these financial statements. 3 EAT AT JOE’S LTD., AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended For the nine months ended September 30, September 30, Revenues $ Cost of Revenues Gross Margin Expenses Labor and Related Expenses Rent Depreciation and Amortization Other General and Administrative Total Operating Expenses Net Operating Income (Loss) Other Income (Expense) Interest Income Dividend Income 3 7 39 38 Interest Expense ) Unrealized Gain (loss) on Trading Securities ) ) Gain (Loss) on Sale of Marketable Securities ) Net Other Income (Expense) ) ) Net Income (Loss) Before Income Taxes $ ) $ $ ) $ Income Tax (Expense) Benefit - Net Income (Loss) $ ) $ $ ) $ Basic and Diluted Loss Per Common Share: $
